Exhibit 10.1

PURCHASE AGREEMENT

Ladies and Gentlemen:

The undersigned person or entity set forth on the signature page hereto (the
“Investor”) hereby confirms and agrees with you as follows:

1. This Purchase Agreement (the “Agreement”) is made as of the date set forth
below by and between Seacoast Banking Corporation of Florida, a Florida
corporation (the “Company”), and the Investor.

2. The Company has authorized the sale and issuance of shares (the “Shares”) of
the Company’s common stock, $0.10 par value (the “Common Stock”), to investors
(the “Offering”) in a registered direct public offering. The Company has filed
with the Securities and Exchange Commission (the “Commission”) a registration
statement on Form S-3 (File No. 333-185660) (the “Registration Statement”) which
became effective on February 14, 2013, covering the registration of the Shares
under the Securities Act of 1933, as amended, and the rules and regulations of
the Commission under the 1933 Act.

3. The Company and the Investor agree that such Investor will purchase from the
Company up to the number of Shares of the Company set forth on the signature
page hereto, and the Company will issue and sell to such Investor the number of
Shares accepted by the Company as set forth on the signature page at the
purchase price per share as set forth below such Investor’s name on the
signature page hereto. The purchase price per share shall be the same for all
Investors in the Offering. Investor understands that its purchase is subject to
availability of the Shares, the limitations described in the General Disclosure
Package (as defined below) and the sole discretion of the Company to accept or
reject this and any other purchases, in whole or in part, for any reason.
Certificates representing the Shares purchased by the Investor will not be
issued to such Investor; instead, such Shares will be credited to the Investor
using customary book-entry procedures through the facilities of The Depository
Trust Company (“DTC”).

4. On November 12, 2013 (the “Closing Date”), (i) the Investor shall pay the
aggregate purchase price for the Shares by delivery of immediately available
funds to an account specified by the Company, and (ii) the Company will deliver,
or cause to be delivered, to the Investor, such Investor’s Shares, with such
delivery to be made through the facilities of DTC’s Deposit/Withdrawal At
Custodian (“DWAC”) system; provided, however, that an alternate Closing Date may
be agreed to by the Company and the Investor in order to satisfy, among other
things, any legal, regulatory, or approval requirements of any regulatory body
or agency having jurisdiction over the Company and/or such Investor as are
described in Schedule I hereto. As between the Company and the Investor, the
provisions set forth in Exhibit A hereto, which provides instructions for
settling through DWAC, shall be incorporated herein by reference as if set forth
fully herein. The Investor acknowledges that the Offering is not being
underwritten by the placement agent (the “Placement Agent”) named in the General
Disclosure Package (as defined below), as more fully described in the Placement
Agency Agreement (the “Placement Agreement”) by and between the Company and the
Placement Agent. The Investor acknowledges that the Company has agreed to pay
the Placement Agent a fee and to reimburse the Placement Agent for certain
expenses in respect of the sale of the Shares to investors in the Offering, in
accordance with the Placement Agreement.



--------------------------------------------------------------------------------

5. The Company represents and warrants that: (a) it has full right, power and
authority to enter into this Agreement and to perform all of its obligations
hereunder; (b) this Agreement has been duly authorized and executed by and
constitutes a valid and binding agreement of the Company enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights and remedies of creditors generally and subject to general principles of
equity; (c) the Shares have been duly and validly authorized and, when issued
and delivered against payment therefor by the Investor as provided herein, will
be duly authorized, validly issued, fully paid, non-assessable and will be free
and clear of any liens and other encumbrances, and will conform to the
description of the capital stock contained in the Registration Statement and the
General Disclosure Package; (d) there are no preemptive rights or rights of
first refusal held by shareholders of the Company and applicable to the
transactions contemplated hereby; (e) the Offering will be conducted in
accordance with applicable securities laws and the rules and regulations of the
Nasdaq Stock Market, Inc. and the Shares will be approved for listing on The
Nasdaq Global Select Market prior to the Closing Date; and (f) it has agreed to
pay the Placement Agent certain placement fees in connection with the Offering
pursuant to the Placement Agreement, and other than that agreement, there are no
contracts, agreements or understandings between the Company and any person that
would give rise to a valid claim against the Company for a brokerage commission,
finder’s fee or similar payment in connection with the purchased Shares.

6. Investor represents and warrants that: (a) it has full right, power and
authority to enter into this Agreement and to perform all of its obligations
hereunder; (b) this Agreement has been duly authorized and executed by and
constitutes a valid and binding agreement of Investor enforceable in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the rights and
remedies of creditors generally; (c) the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby do not
conflict with or result in a breach of (i) Investor’s articles of incorporation
or bylaws (or other similar governing documents), or (ii) any material agreement
or any law or regulation to which the Investor is a party or by which any of its
property or assets is bound; (d) prior to the execution hereof, the Investor has
had full access to and, in connection with its investment herein, relied only
upon (i) the Company’s base prospectus, dated February 14, 2013, as supplemented
by the preliminary prospectus supplement subject to completion dated November 5,
2013, and (ii) the pricing and other information contained in this Agreement
(clause (i) and clause (ii) are collectively referred to as the “General
Disclosure Package”); (e) it has not directly or indirectly, nor has any person
acting on behalf of or pursuant to any understanding with such Investor,
disclosed any information regarding the Offering to any third parties (other
than its legal, accounting, and other advisors or authorized representatives) or
engaged in any transactions in the securities of the Company (including, without
limitations, any short sales (as defined in Rule 200(a) of Regulation SHO)
involving the Company’s securities) since the time that such Investor was first
contacted by the Company or the Placement Agent regarding an investment in the
Company. Investor covenants that neither it nor any person acting on its behalf
or pursuant to any understanding with it will engage in any transactions in the
securities of the Company (including short sales) prior to the time that the
transactions contemplated by this Agreement are publicly disclosed.



--------------------------------------------------------------------------------

7. Investor represents that, except as set forth on Schedule II hereto, (a) it
has had no position, office or other material relationship within the past three
years with the Company or persons known to it to be affiliates of the Company,
and (b) after giving effect to the Offering, and assuming the accuracy of the
Company’s representations and warranties and the satisfaction of all closing
conditions set forth in this Agreement, neither the undersigned Investor nor any
group of Investors of which the undersigned Investor is a part for purposes of
applicable banking regulations, in connection with the offering of the Shares
will acquire, or obtain the right to acquire, 9.9% (unless the Investor is a
bank holding company, in which case the limit shall be 4.9%) or more of the
Common Stock (or securities convertible or exercisable for Common Stock) or the
voting power of the Company.

8. The Company shall, by 9:00 a.m. (Eastern Time) on November 7, 2013, issue a
press release disclosing the material terms of the transaction contemplated
hereby, and file a Current Report on Form 8-K including the Placement Agreement
and form of purchase agreement as exhibits thereto. The Company agrees that
neither the press release nor the Current Report on Form 8-K will contain the
identity of the Investors, unless otherwise required by law or any regulatory
agency that regulates the Company. From and after the issuance of such press
release and Current Report on Form 8-K, the Company shall have publicly
disclosed all material, non-public information delivered to the Investor by the
Company, if any, or any of its officers or directors in connection with the
transaction contemplated hereby.

9. Except as otherwise provided herein, this Agreement constitutes the entire
understanding and agreement between the parties with respect to its subject
matter and there are no agreements or understandings with respect to the subject
matter hereof which are not contained in this Agreement. Investor’s agreement to
purchase Shares pursuant to this Agreement is irrevocable by it. This Agreement
may be modified only in writing signed by the parties hereto.

10. All representations, warranties, and agreements of the Company and Investor
herein shall survive delivery of, and payment for, the Shares purchased
hereunder.

11. This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument and shall become
effective when counterparts have been signed by each party and delivered to the
other party hereto, it being understood that all parties need not sign the same
counterpart. Execution may be made by delivery of a facsimile or PDF.

12. The provisions of this Agreement are severable and, in the event that any
court or officials of any regulatory agency of competent jurisdiction shall
determine that any one or more of the provisions or part of the provisions
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Agreement and this Agreement shall be reformed and construed as if such
invalid or illegal or unenforceable provision, or part of such provision, had
never been contained herein, so that such provisions would be valid, legal and
enforceable to the maximum extent possible, so long as such construction does
not materially adversely affect the economic rights of either party hereto.



--------------------------------------------------------------------------------

13. All notices or other communications required or permitted to be provided
hereunder shall be in writing and shall be deemed effectively given (i) upon
personal delivery to the party to be notified, (ii) when sent by confirmed
e-mail, telex or facsimile if sent during normal business hours of the
recipient, if not, then on the next business day, (iii) five days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (iv) one day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. All
communications shall be sent to the Investor at the address for Investor listed
on the signature pages hereto or at such other address as Investor has
designated by two days advance written notice to the Company.

14. This Agreement shall be governed by and interpreted in accordance with the
laws of the State of New York for contracts to be wholly performed in such state
and without giving effect to the principles thereof regarding the conflict of
laws. To the extent determined by such court, the prevailing party shall
reimburse the other party for any reasonable legal fees and disbursements
incurred in enforcement of, or protection of, any of its rights under this
Agreement.

[Signature pages follow]



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

AGREED AND ACCEPTED:

NAME OF INVESTOR:     

By:     

Name:     

Address:     

       

Aggregate number of Shares:     

Price per Share:    $2.15

Aggregate Purchase Price:    $

Tax ID Number:     

Name in which book entry should be made (if different):

 

Accepted as of November 6, 2013, as to                      Shares.

 

SEACOAST BANKING

CORPORATION OF FLORIDA

a Florida corporation

By:    

Name:    

Title:    